IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN RE: IRREVOCABLE TRUST OF            : No. 402 EAL 2014
ALBERT J. WOOD                         :
                                       :
                                       : Petition for Allowance of Appeal from the
PETITION OF: DAVID WOOD                : Order of the Superior Court


                                    ORDER


PER CURIAM

     AND NOW, this 3rd day of February, 2015, the Petition for Allowance of Appeal

is DENIED.